                  Case 2:20-cv-01729-RSL Document 10 Filed 01/27/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
                                         UNITED STATES DISTRICT COURT
 8                                      WESTERN DISTRICT OF WASHINGTON
 9                                                AT SEATTLE

10
                                                             Cause No. 2:20-cv-1729
11   ROBERT KESSLER,
12                                    Plaintiff,
                                                             JOINT STIPULATION OF DISMISSAL
13                                  -vs-                     WITH PREJUDICE FOR DEFENDANT
                                                             CHERRY STREET COFFEE HOUSE LLC
14   CHERRY STREET COFFEE HOUSE LLC,
     and GOOD ARTS LLC, individually,
15
                                      Defendants.
16
17             Plaintiff, Robert Kessler, and Defendant Cherry Street Coffee House LLC, by and through
18
     their respective undersigned counsel, hereby file this Joint Stipulation of Dismissal to dismiss with
19
     prejudice Defendant Cherry Street Coffee House LLC from this action pursuant to the parties’
20
     settlement agreement and LCR 7(d)(1).
21
22             IT IS SO ORDERED, Defendant Cherry Street Coffee House LLC shall be Dismissed

23   from this lawsuit with prejudice.
24             Dated this 27th day of January, 2021.
25
26
27                                                     Robert S. Lasnik
                                                       United States District Court Judge
     Joint Stipulation to Dismiss      Page | - 1 -                                 Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                  Case 2:20-cv-01729-RSL Document 10 Filed 01/27/21 Page 2 of 2




 1
 2
                DATED this 27 January 2021.
 3
                                                   Respectfully submitted,
 4
 5
                                                   /s/ M. William Judnich
 6                                                 M. William Judnich
                                                   WSBA #56087
 7
                                                   Enabled Law Group
 8                                                 P.O. Box 4523
                                                   Missoula, Montana 59806
 9                                                 Telephone: 406-493-1084
                                                   Email: MJ@Enabledlawgroup.com
10
11                                                 /s/ Emma Kazaryan
                                                   Emma Kazaryan, WSBA No. 49885
12                                                 Helsell Fetterman LLP
13                                                 1001 Fourth Ave, Suite 4200
                                                   Seattle, WA 98154
14                                                 (206)689-2105
                                                   ekazaryan@helsell.com
15                                                 Attorney for Defendant Cherry Street Coffee
16                                                 House LLC

17
18
19
20
21
22
23
24
25
26
27

     Joint Stipulation to Dismiss   Page | - 2 -                               Enabled Law Group
                                                                               P.O. Box 4523
                                                                               Missoula, MT 59806
                                                                               (406) 493-1084
